Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-23-2006

Stampone v. Freeman Decorating
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4269




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Stampone v. Freeman Decorating" (2006). 2006 Decisions. Paper 559.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/559


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                     No. 05-4269
                                  ________________

                              FREDERICK STAMPONE,

                                                Appellant

                                           v.

    FREEMAN DECORATING COMPANY; JOSEPH POPOLO, President & CEO;
                  DON FREEMAN, Chairman & CEO
                        ________________

                    On Appeal From the United States District Court
                              For the District of New Jersey
                               (D.C. Civ. No. 04-cv-04241)
                    District Judge: Honorable Dennis M. Cavanaugh
                                   ________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   July 21, 2006

              BEFORE: RENDELL, AMBRO, and ROTH Circuit Judges

                                (Filed: August 23, 2006)

                                  ________________

                                      OPINION
                                  ________________

PER CURIAM

      Frederick Stampone appeals the order of the United States District Court for the

District of New Jersey granting the defendants’ motion to dismiss his complaint pursuant
to Federal Rule of Civil Procedure 12(b)(6). This Court has jurisdiction under 28 U.S.C.

§ 1291, and we exercise plenary review over the decision to grant a 12(b)(6) motion to

dismiss. See Weston v. Pennsylvania, 251 F.3d 420, 425 (3d Cir. 2001). We accept all

factual allegations in the complaint as true, and draw all reasonable inferences in favor of

the non-moving party. See id.

       Stampone filed a complaint against the Freeman Decorating Company, its

president, and its chairman.1 In his complaint, Stampone asserts that he is a member of

the United Brotherhood of Carpenters, and in August 2004, he placed his name on the

union’s out-of-work list. Stampone was called to work for Freeman and began work on

August 18, 2004. He was laid off at the end of the following work day. Though

Stampone’s complaint recites a long list of federal laws and state and federal

constitutional provisions, in the course of this matter he has developed two claims: (1)

that he was laid off because he was over 51 years old, and (2) that he did not receive the

paycheck and the benefits owed to him for his two days of work.

       The District Court dismissed the age discrimination claim because Stampone did

not file a claim with the Equal Employment Opportunity Commission (EEOC) as

required by Title VII of the Civil Rights Act of 1964. The District Court dismissed

Stampone’s pay/benefits claim because Stampone did not follow the grievance

procedures required by the collective bargaining agreement between Freeman and


  1
   Because we write for the parties, we do not set forth all of the facts of the case in
detail.

                                              2
Stampone’s union. We will affirm.

       Filing a timely charge of discrimination with the EEOC and receiving a “right to

sue” letter are statutory requirements to a Title VII suit. See Zipes v. Trans World

Airlines, Inc., 455 U.S. 385, 393 (1982); Gooding v. Warner-Lambert Co., 744 F.2d 354,

358 (3d Cir. 1984). Like a statute of limitations, the requirement is subject to waiver,

estoppel, and equitable tolling. See Zipes, 455 U.S. at 393. In the absence of a right-to-

sue letter, a Title VII suit can be dismissed for failure to state a claim upon which relief

may be granted. See Gooding, 744 F.2d at 358 n.5. Here, Stampone has neither alleged

that he filed a claim with the EEOC, nor disputed Freeman’s argument that he failed to do

so. Nor has Stampone alleged any circumstances that would entitle him to an exception

from the requirement. The District Court thus properly dismissed Stampone’s age

discrimination claim.

       Federal labor law policy requires an employee seeking a remedy for an alleged

breach of the collective bargaining agreement between union and employer to attempt to

exhaust the grievance and arbitration procedures contained in that agreement before filing

suit. See Clayton v. U.A.W., 451 U.S. 679, 681 (1981); Republic Steel Corp. v. Maddox,

379 U.S. 650, 652 (1965). In an exceptional circumstance, an employee can obtain

judicial review of his breach-of-contract claim without exhausting the procedures in the

contract when the union, in its representation of the employee in the grievance/arbitration

procedure, has acted in “such a discriminatory, dishonest, arbitrary, or perfunctory

fashion” that it has breached its duty of fair representation. See DelCostello v. Int’l Bhd.

                                              3
of Teamsters, 462 U.S. 151, 164 (1983); Vaca v. Sipes, 386 U.S. 171, 185, 190 (1967)

(starting that breach of duty occurs where “union’s conduct toward a member of the

collective bargaining unit [wa]s arbitrary, discriminatory, or in bad faith”). In this

situation, an employee may sue both the employer and the union to obtain relief. See

DelCostello, 462 U.S. at 164.

         Here, the collective bargaining agreement specifies that an aggrieved party must

first attempt to negotiate, and if unsuccessful, the party must submit the matter to

arbitration. According to his complaint, the day after he was laid off, Stampone sent a

letter directed to the president of Freeman Decorating, demanding pay for the time

worked, and for the amount of time that would elapse before he received his paycheck.

Stampone filed the complaint in this matter eleven days later, on August 31, 2004.

Stampone also contends that he called an agent of the local union and was told that the

union would not assist him because he was not a member of any New York locals of his

union.

         Even if Stampone’s letter could be considered sufficient negotiation under the

agreement, he did not submit his grievance to arbitration, as required. Nor does the

union’s response to Stampone’s phone call excuse his failure to exhaust. As a

preliminary matter, Stampone neither claims a breach of the duty of fair representation

nor names the union as a defendant. However, to the extent that any of his allegations

could be construed as an argument that the union breached its duty of fair representation,

they fail. First, Stampone’s single phone call provides an insufficient basis to definitively

                                              4
determine the union’s position. There is no indication that Stampone contacted the local

union of which he is a member to pursue his complaint, that he contacted the national

union to do the same, or that he pursued any internal union procedures to appeal the

rejection of his request. Second, even if the union’s policy is as he classified it, Stampone

provides no basis for finding that the union acted improperly. He does not claim to be a

member of a New York local, nor has he claimed that the local union’s apparent policy is

arbitrary, discriminatory, or in bad faith. Indeed, the local union’s alleged practice of

representing only its own members in contract disputes would appear to make practical

and logistical sense. Accordingly, this claim was properly dismissed for failure to

exhaust.

       We have reviewed the District Court’s order denying Stampone’s motion for

default judgment, and conclude that the Court did not abuse its discretion. See Jorden v.

Nat’l Guard Bureau, 877 F.2d 245, 250-51 (3d Cir. 1989) (denial of motion for default

judgment reviewed under an abuse of discretion standard).

       We, therefore, will affirm the judgment of the District Court.




                                              5